DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 4/5/2021 is acknowledged.  Claims 1, 3, 5, 7, 10, 12, 13, and 20 have been amended.  Claim 21 is added. 

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends the prior art of record does not disclose all the limitations of the amended claim 1.  The Applicant argues that the Examiner had error in asserting that the convergence is from 10mm to 0.4mm while it is in fact 30 to 0.4mm.  
The Examiner fails to see how this argument proves that the obviousness of the prior art fails since the convergence from 30 to 0.4mm is even smaller than that from 10 to 0.4mm, yielding an angle even smaller than 30 mrad in the rejection.
The Applicant further argues that the embodiment in Figs. 27A-B of Tanaka’s optics system teaches away from longer optical paths because this embodiment depicts a conventional optical system and discloses that it is difficult and requires a large 
The problems of the 5m long optical path of the system that Tanaka discloses are the shortcomings of that system; they are not reasons why one would not use the system.  Besides the fact that Tanaka discloses such shortcomings of their system means that such optical setup is so well-known that demands for improvement of that setup warrants new research and developments into the setup (to solve for astigmatism, e.g. as disclosed in [0018] of Tanaka).  Regardless, the shortcomings of Tanaka’s optical system does not negate the benefits it offers, which is the key to the incorporation of Tanaka’s optical system into Yamazaki’s method.
Thirdly, the Applicant argues that even if a combination of Yamazaki and Tanaka is possible, there is nothing to suggest that the multi-laser source optical system of Figs. 1-10 of Yamazaki could be modified to accommodate the optical system used by Tanaka.  The Examiner respectfully disagrees.
The rejection relied on the single light source laser system in Fig. 23 of Yamazaki to make the wafer in Fig. 12.  The optical system in Figs. 27A-B of Tanaka, which includes elements 102a-108 in Figs. 27A-B of Tanaka, can be used in place of the lenses 12 and fixed mirror 13 of Yamazaki.  This is a simple replacement that does not require any innovative step or any undue amount of experiments, and can be done with a reasonable level of success.  
Regarding the combination of Han and Yamazaki, the Applicant contends that such combination lacks motivation because Yamazaki’s system is already using excimer laser which is the same laser that Han is using.

Regarding claim 12, the Applicant contends that Yamazaki does not disclose that the crystalized region of the two adjacent transistor overlapping.  The Examiner respectfully disagrees.
As stated in the rejection, Fig. 12 of Yamazaki shows that the laser beam (1401a in Fig. 12 of Yamazaki) extends past the middle point of the gap between the two transistors (the two vertically oriented transistors in Fig. 12 of Yamazaki on the left region 1203). This implies that when the laser beam is moved to the next line, it also covers past the midpoint of the gap.  So the crystalized regions overlap.
The rejections are therefore maintained. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0155539, filed on 12/05/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 7679800 B2).
Regarding claim 21, Yamazaki teaches a laser irradiation method (laser treatment described in Embodiment Mode 4 and Figs. 11A-C of Yamazaki using the laser treatment apparatus in Fig. 23 of Yamazaki to make the TFT of the display device shown in Fig. 12 of Yamazaki.  For the purpose of clarity, the TFTs are the vertically oriented TFT 125 in Fig. 12 which are made by the laser beam 1401a) to scan onto a surface (top surface of amorphous semiconductor film 1003 in Fig. 11A) of a substrate (1001 in Fig. 11A) arranged in a plane formed by an X direction (sub-scanning direction, which is from laser 11 to the fixed mirror 13 in Fig. 23. This is the direction between adjacent TFTs 125 as shown in Fig. 12) and a Y direction (main scanning direction, which is pointing from the fixed mirror 13 to the first movable mirror 14 in Fig. 23. This is the direction of the arrow in Fig. 11A, and vertical direction in Fig. 12) perpendicular to the X direction, the laser irradiation method comprising: 
a first scanning (scanning of the laser beam in the main scanning direction by moving/rotating the first movable mirror 14 while keeping the 2nd movable mirror 15 in place to make a crystalized region 1006 in Fig. 11A of the leftmost upper TFT 125 in Fig. 12; this scanning is described in column 2 lines 62-67, column 3 lines 35-37 of Yamazaki) wherein laser beam is scanned in a first region (region 1006 to be crystalized in Fig. 11A of the leftmost upper TFT 125 in Fig. 12) having a width (width of the first region 1006 as defined above) in the X direction and a length (length of the first region 1006 as defined above) in the Y direction by moving a first laser irradiation area (irradiating area 1005 in the crystalized region 1006 in Fig. 11A) on the surface of the substrate along the Y direction (as shown in Fig. 11A) using a spot laser beam (the beam from the laser 11); and 
a second scanning (scanning of the laser beam to make a crystalized region 1006 in Fig. 11A of the second to the left upper TFT 125 in Fig. 12) wherein laser beam is scanned in a second region (region to be crystalized to form the semiconductor region for the second to the left upper TFT 125 in Fig. 12; this is illustrated also as crystalized region 1006 in Fig. 11A.  For clarity, this is referred to as second crystalized region 1006) different than the first region (crystalized region 1006 for the second to the left upper TFT 125 in Fig. 12 is different than that for leftmost upper TFT 125 in Fig. 12), the second region having a width in the X direction and a length in the Y direction (dimension of the second crystalized region 1006 in the X/Y-direction, respectively) by moving a second laser irradiation area (this is the irradiating area 1005 in the second crystalized region 1006) on the surface of the substrate along the Y direction using the spot beam laser, wherein 
a center of the second region is spaced apart from a center of the first region in the X direction (as shown in Fig. 12 of Yamazaki, the center of the second crystalized region 1006 is spaced apart of the that of the first crystalized region 1006 in the X direction), and 
as described in column 7 lines 42-43 of Yamazaki) or a pulse oscillation laser oscillator having a repetition frequency of 30 MHz or more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Han et al. (US 9564322 B1) (hereinafter referred to as Han) and Tanaka et al. (US 2003/0058916 A1) (hereinafter referred to as Tanaka).
Regarding claim 1, Yamazaki teaches a laser irradiation method (laser treatment described in Embodiment Mode 4 and Figs. 11A-C of Yamazaki using the laser treatment apparatus in Fig. 23 of Yamazaki to make the TFT of the display device shown in Fig. 12 of Yamazaki.  For the purpose of clarity, the TFTs are the vertically oriented TFT 125 in Fig. 12 which are made by the laser beam 1401a) to scan onto a surface (top surface of amorphous semiconductor film 1003 in Fig. 11A) of a substrate (1001 in Fig. 11A) arranged in a plane formed by an X direction (sub-scanning direction, which is from laser 11 to the fixed mirror 13 in Fig. 23. This is the direction between adjacent TFTs 125 as shown in Fig. 12) and a Y direction (main scanning direction, which is pointing from the fixed mirror 13 to the first movable mirror 14 in Fig. 23. This is the direction of the arrow in Fig. 11A, and vertical direction in Fig. 12) perpendicular to the X direction, the laser irradiation method comprising: 
a first scanning (scanning of the laser beam in the main scanning direction by moving/rotating the first movable mirror 14 while keeping the 2nd movable mirror 15 in place to make a crystalized region 1006 in Fig. 11A of the leftmost upper TFT 125 in Fig. 12; this scanning is described in column 2 lines 62-67, column 3 lines 35-37 of Yamazaki) wherein laser beam is scanned in a first region (region 1006 to be crystalized in Fig. 11A of the leftmost upper TFT 125 in Fig. 12) having a width (width of the first region 1006 as defined above) in the X direction and a length (length of the first region 1006 as defined above) in the Y direction by moving a first laser irradiation area (irradiating area 1005 in the crystalized region 1006 in Fig. 11A) on the surface of the substrate along the Y direction (as shown in Fig. 11A) using a spot laser beam (the beam from the laser 11); and 
a second scanning (scanning of the laser beam to make a crystalized region 1006 in Fig. 11A of the second to the left upper TFT 125 in Fig. 12) wherein laser beam is scanned in a second region (region to be crystalized to form the semiconductor region for the second to the left upper TFT 125 in Fig. 12; this is illustrated also as crystalized region 1006 in Fig. 11A.  For clarity, this is referred to as second crystalized region 1006) different than the first region (crystalized region 1006 for the second to the left upper TFT 125 in Fig. 12 is different than that for leftmost upper TFT 125 in Fig. 12), the second region having a width in the X direction and a length in the Y direction (dimension of the second crystalized region 1006 in the X/Y-direction, respectively) by moving a second laser irradiation area (this is the irradiating area 1005 in the second crystalized region 1006) on the surface of the substrate along the Y direction using the spot beam laser, wherein 
a center of the second region is spaced apart from a center of the first region in the X direction (as shown in Fig. 12 of Yamazaki, the center of the second crystalized region 1006 is spaced apart of the that of the first crystalized region 1006 in the X direction). 
But Yamazaki is silent as in teaching that a converging angle () of the laser beam is not more than 30 mrad, and an incident angle () of the laser beam, a divergence angle (y) of the laser beam, and a tilt angle  with respect to the substrate satisfy the following equation  <equation> 
                
                    
                        
                            θ
                        
                        
                            y
                        
                    
                     
                    
                        
                            m
                            r
                            a
                            d
                        
                    
                    <
                    9.33
                    ×
                    θ
                    
                        
                            d
                            e
                            g
                        
                    
                
            .
Han teaches a method of laser annealing to crystallize amorphous silicon.  The method using a long line beam of excimer laser with the divergence angle                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                        
                    .  Han discloses that in order to obtain rectangular grains, the divergence angle must satisfy the condition                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                            <
                            
                                
                                    θ
                                
                                
                                    y
                                    ,
                                    c
                                
                            
                        
                     (see equation 17 and Fig. 8 of Han), where the critical value                         
                            
                                
                                    θ
                                
                                
                                    y
                                    ,
                                    c
                                
                            
                        
                     satisfying                         
                            
                                
                                    θ
                                
                                
                                    y
                                    ,
                                    c
                                
                            
                            =
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    [
                                    
                                        
                                            tan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    ϕ
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                    ⋅
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                    ]
                                
                            
                        
                     (see equation 14 of Han).  For small incidence angle                         
                            θ
                        
                    , this critical value can be simplified to                         
                            
                                
                                    θ
                                
                                
                                    y
                                    ,
                                    c
                                
                            
                            =
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    tan
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            ϕ
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                
                                            
                                            ⋅
                                            θ
                                            
                                                
                                                    r
                                                    a
                                                    d
                                                
                                            
                                        
                                    
                                
                            
                        
                    .  Since                         
                            
                                
                                    ϕ
                                
                                
                                    c
                                
                            
                            ≈
                            30
                            °
                        
                    ,                         
                            
                                
                                    θ
                                
                                
                                    y
                                    ,
                                    c
                                
                            
                            
                                
                                    m
                                    r
                                    a
                                    d
                                
                            
                            
                                
                                    ≈
                                
                                ⁡
                                
                                    
                                        
                                            10.1
                                            (
                                            m
                                            r
                                            a
                                            d
                                            )
                                            ⋅
                                            θ
                                            
                                                
                                                    d
                                                    e
                                                    g
                                                
                                            
                                        
                                    
                                
                            
                        
                    .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Han’s laser system in Yamazaki’s method in order to improve uniformity and electrical characteristics of the crystallized semiconductor (column 1 lines 35-37 of Han).
                        
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                             
                            
                                
                                    m
                                    r
                                    a
                                    d
                                
                            
                            <
                            9.33
                            ×
                            θ
                            
                                
                                    d
                                    e
                                    g
                                
                            
                        
                     lies inside the prior art range of                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                             
                            
                                
                                    m
                                    r
                                    a
                                    d
                                
                            
                            <
                            10.1
                            ×
                            θ
                            
                                
                                    d
                                    e
                                    g
                                
                            
                        
                    . Thus, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the divergence angle so that                         
                            
                                
                                    θ
                                
                                
                                    y
                                
                            
                             
                            
                                
                                    m
                                    r
                                    a
                                    d
                                
                            
                            <
                            9.33
                            ×
                            θ
                            
                                
                                    d
                                    e
                                    g
                                
                            
                        
                     since it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
But Yamazaki in view of Han is silent as in teaching that a converging angle () of the laser beam is not more than 30 mrad.
Tanaka teaches an optical system (Fig. 27A of Tanaka) that takes a laser of size 10mmx30mm and outputs onto a substrate with laser beam spot of 125mm x 0.4mm (see [0009] of Tanaka).  The optical path length of this system is about 5 m (see [0013] of Tanaka).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Tanaka’s optical lens system in Yamazaki’s in order to obtain a more homogenized energy distribution to the irradiated surface (as discussed in [0008] of Tanaka).
As incorporated, the converging angle of the laser is taken to be the reduction in size of the laser dimension, which is from 10mm or 30mm to 0.4mm.  This yields the converging angle of 1.92 mrad, which is smaller than the claimed range.  The lenses 12 13 of Fig. 23 of Yamazaki are replaced by the optics in Figs. 27A-B of Tanaka.  
Regarding claim 3, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 1 and also teaches wherein the incident angle () is larger than 0° and less than 7.5° (column 8 lines 64 of Han).  
Regarding claim 4, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 1, and also teaches wherein the laser beam is generated by a continuous oscillation laser oscillator (as described in column 7 lines 42-43 of Yamazaki) or a pulse oscillation laser oscillator having a repetition frequency of 30 MHz or more.  
Regarding claim 5, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 1, and also teaches wherein the laser oscillator is a solid laser selected from a YAG laser(as described in column 7 lines 31-33 of Yamazaki), a YVO4 laser, a YLF laser, a YAlO3 laser, a Y203 laser, a glass laser, a ruby laser, an alexandrite laser and a Ti: sapphire laser.  
Regarding claim 7, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 1, and also teaches wherein the laser beam is irradiated onto the substrate through a laser light source (11 in Fig. 23 of Yamazaki), a first lens (lens array 103 in Fig. 27A/B of Han), and a scanner (galvano mirror 14 in Fig. 23 of Yamazaki) in order, and the laser irradiation area is moved by a physical movement of the scanner (as described in column 7 lines 13-14 of Yamazaki).  
Regarding claim 8, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 7, and also teaches wherein the scanner is a rotatable galvano mirror (as described in column 7 line 23 of Yamazaki).  
Regarding claim 10, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 1, and also teaches wherein a diameter of the laser beam at a laser light source from which the laser beam is generated is less than or equal to 10 millimeters, the diameter of the laser beam on the substrate is less than or equal to 100 micrometers, and an optical path from the laser light source to the substrate is more than 1 meter in length (as combined in claim 1 above).  
Regarding claim 11, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 1, and also teaches including forming an amorphous silicon layer (1003 in Fig. 11A of Yamazaki) on the substrate, and irradiating the laser beam onto the amorphous silicon layer to crystallize the amorphous silicon layer (as shown in Fig. 11A and described in column 12 lines 32-36 of Yamazaki).  
Regarding claim 12, Yamazaki-Han-Tanaka teaches all the limitations of the laser irradiation method as claimed in claim 1, and also teaches wherein the first region and the second region partially overlap each other in a plan view (as shown in Fig. 12, the laser beam 1401 extends past the midpoint of the separation between the two TFTs 125 in Fig. 12 of Yamazaki.  As a result, the first and second crystalized regions 1006 of these TFTs overlap).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822